Citation Nr: 1602077	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection a left hip disorder to include as secondary to a service-connected disability.

2. Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine (claimed as a back condition).

3. Entitlement to an increased disability rating in excess of 10 percent for DJD of the left ankle.

4. Entitlement to an increased disability rating in excess of 10 percent for DJD of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2011 and June 2014, the Board remanded the left hip service connection claim for further development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Issue of service connection

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

The Veteran is currently service connected for adjustment disorder with depressed mood associated with DJD of the lumbar spine; DJD of the lumbar spine; DJD of the left ankle; DJD of the right ankle; sciatica of the right lower extremity associated with the DJD of the lumbar spine; and sciatica of the left lower extremity associated with the DJD of the lumbar spine. 

In June 2014, the Board determined that the July 2012 VA examination report did not provide an etiology opinion on all hip pathology as described in the record, and also did not discuss whether the Veteran's left hip disability was aggravated or worsened by his service-connected disabilities.  Therefore, a new VA examination was warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2014, the Veteran was afforded a new VA examination where the examiner opined the left hip disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated there was "no indication in [the] VBMS file that the [Veteran] had any significant left hip condition or injury during [the] military service that could account for his advanced DJD of the left hip noted in 2006.  His arthritis is at least as likely as not a result of repetitive use of his left hip compounded with obesity, BMI [body mass index] being 35."

The Board finds that the VA examination of record is inadequate due to the lack of nexus opinion and/or sufficient rationale.  Here, the July 2014 VA examination did not adequately address secondary service connection.  Namely, the VA examiner failed to address the impact of the Veteran's service-connected disabilities on his left hip disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, an addendum opinion to the July 2014 VA examination is necessary.

Issues of increased disability rating

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

According to the Veteran's May 2014 substantive appeal, the Veteran stated that his service-connected DJD of the bilateral ankles and DJD of the lumbar spine continued to worsen as it increases in severity.  VA is required to afford him new contemporaneous VA examinations to assess the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran additional VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the record, the claims file should be returned to the VA examiner who conducted the July 2014 VA examination.  (If the July 2014 examiner is not available, the Veteran should be examined by another suitably qualified examiner in order to answer the questions posed herein.)  The VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that any left hip disorder diagnosed is of service onset or otherwise related to the Veteran's period of service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder, including arthritis, is proximately due to or the result of the Veteran's service-connected disabilities; or has been aggravated or permanently worsened beyond natural progression by any service-connected disabilities.  

If it is determined that the Veteran's left hip pathology was aggravated by his service-connected disabilities, to the extent that it is possible, the examiner should indicate the appropriate degree of disability or baseline before the onset of the aggravation. 

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Specifically, in providing the requested opinions, the examiner should address Dr. Paul J. Yocom's July 2011 opinion that indicated a relationship between current disability and service, the medical articles submitted by the Veteran's representative in April 2014, and the Veteran's September 1993 medical treatment records that revealed left hip complaints.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Once all outstanding records have been obtained and associated with the record, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected DJD of the lumbar spine.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating spine disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

All indicated studies, including range of motion studies in degrees, should be performed.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.

4. Once all outstanding records have been obtained and associated with the record, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected DJD of the bilateral ankles.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating ankle disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.

5. Upon completion of the above, review the examination report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

6. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

